       Case 2:16-md-02724-CMR Document 1589 Filed 11/10/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                                    16-MD-2724
PRICING ANTITRUST LITIGATION
                                                    HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:

1199SEIU Nat’l Benefit Fund et al. v. Actavis       No. 16-CB-27242
Holdco U.S., Inc. et al.

American Federation of State, County and
Municipal Employees District Council 37            No. 16-CM-27242
Health & Security Plan et al. v. Mylan Inc. et al.

American Federation of State, County and
Municipal Employees District Council 37             No. 16-PV-27242
Health & Security Plan et al. v. Apotex Corp. et
al.




                                            ORDER

       AND NOW, on this 10th day of November 2020, upon consideration of the attached

Stipulation, which applies to Civil Action Nos. 16-CB-27242, 16-CM-27242, and 16-PV-

272422, and relates to claims under Connecticut, Georgia, and Maryland state laws, it is hereby

ORDERED that the Stipulation is APPROVED.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe


                                                    CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1589 Filed 11/10/20 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       MDL 2724
IN RE: GENERIC PHARMACEUTICALS                         16-MD-2724
PRICING ANTITRUST LITIGATION


THIS DOCUMENT RELATES TO:                              HON. CYNTHIA M. RUFE

1199SEIU Nat’l Benefit Fund et al. v. Actavis
Holdco U.S., Inc. et al., No. 16-CB-27242

American Federation of State, County and
Municipal Employees District Council 37 Health
& Security Plan et al. v. Mylan Inc. et al., No. 16-
CM-27242

American Federation of State, County and
Municipal Employees District Council 37 Health
& Security Plan et al. v. Apotex Corp. et al., No.
16-PV-27242



        JOINT STIPULATION CONCERNING PLAINTIFFS’ CLAIMS UNDER
      CONNECTICUT, GEORGIA, AND MARYLAND STATE LAWS IN THE EPP
                          BELLWETHER CASES

       WHEREAS, on February 15, 2019 the court issued an Opinion (MDL Doc. 857) and Order

(MDL Doc. 858) (together, “State Law Opinion and Order”) resolving, inter alia: “Group 1

Defendants’ Motions to Dismiss the state law claims brought on behalf of the Group 1” End-Payer

Plaintiffs (“EPPs”);

       WHEREAS, on March 8, 2019 the court entered Pretrial Order No. 79 (MDL Doc. 906)

that, inter alia, permitted EPPs to amend their complaints to reflect the rulings in the State Law

Opinion and Order and to add claims under the laws of Connecticut and Maryland, and allowed

Defendants in Group 1 complaints to seek dismissal of those state law claims added by amendment

to Group 1 complaints;
       Case 2:16-md-02724-CMR Document 1589 Filed 11/10/20 Page 3 of 5




       WHEREAS, on April 1, 2019, in response to the Court’s State Law Opinion and Order and

pursuant to Pretrial Order No. 79, EPPs filed amended complaints, including the EPP class-action

complaints as to clobetasol, clomipramine, and pravastatin (the “EPP Individual Drug Bellwether

Complaints”);

       WHEREAS, in order to preserve their appellate rights, EPPs re-alleged in the EPP

Individual Drug Bellwether Complaints certain state law claims that were modified or dismissed

by the Court in its State Law Opinion and Order, and Defendants reserve their rights to oppose any

appeal by EPPs on those claims, and their rights to appeal any dismissal (or lack) thereof, and any

defenses that a Defendant asserted on its own behalf in its Group 1 Rule 12 motions;

       WHEREAS, on October 7, 2020 the Court entered an Order (MDL Doc. 1549) setting a

deadline of November 2, 2020 for Defendants to file their responses to the EPP Individual Drug

Bellwether Complaints;

       WHEREAS, on November 3, 2020 the Court entered an Order (MDL Doc. 1576) that, inter

alia, extended the deadline for Defendants to file their responses to the EPP Individual Drug

Bellwether Complaints until November 9, 2020;

       WHEREAS, in their Individual Drug Bellwether Complaints EPPs have newly alleged

claims under the state laws of Connecticut and Maryland that were neither briefed by the parties

nor addressed in the Court’s State Law Opinion and Order;

       WHEREAS, the parties agree that the Connecticut and Maryland statutes under which the

EPPs have asserted claims do not apply retroactively;

       WHEREAS, in their Individual Drug Bellwether Complaints EPPs have newly alleged

claims under the Georgia Fair Business Practices Act, Georgia Code Ann. § 10-1-390, et seq.;




                                                2
       Case 2:16-md-02724-CMR Document 1589 Filed 11/10/20 Page 4 of 5




       WHEREAS, in its State Law Opinion and Order the Court interpreted the Georgia Fair

Business Practices Act, and the Parties agree that the Court’s interpretation of that law should apply

to the EPPs’ claims, and that the Parties reserve their rights to seek appellate review with respect to

those claims; and

       WHEREAS, Defendants acknowledge that the State Law Opinion and Order and this

Stipulation shall govern all state law claims asserted in the EPP Individual Drug Bellwether

Complaints except for the state law claims that are the subject of Defendants’ forthcoming

responses to the EPP Individual Drug Bellwether Complaints, and Defendants reserve their rights

to seek appellate review as to state law claims in the EPP Individual Drug Bellwether Complaints

that are not the subject of Defendants’ forthcoming responses to the complaints.

       It is hereby STIPULATED AND AGREED, by and among the undersigned counsel as

follows:

       1.      The Connecticut and Maryland statutes invoked by EPPs shall not be applied

retroactively and damages, if any, arising from the EPP claims under Connecticut and Maryland

law shall accrue from the date of passage of those statutes, respectively.

       2.      EPPs shall not seek relief under the Georgia Fair Business Practices Act in a

representative capacity and may only do so individually on behalf of each named Plaintiff.

       IT IS SO STIPULATED.

Dated: November 9, 2020                               Respectfully submitted,

/s/ Roberta D. Liebenberg                             /s/ Jan P. Levine
Roberta D. Liebenberg                                 Jan P. Levine
FINE, KAPLAN AND BLACK, R.P.C.                        TROUTMAN PEPPER HAMILTON SANDERS LLP
One South Broad St., 23rd Fl.,                        3000 Two Logan Square
Philadelphia, PA 19107                                Eighteenth & Arch Streets
Tel: (215) 567-6565                                   Philadelphia, PA 19103-2799
rliebenberg@finekaplan.com                            Tel: (215) 981-4000
                                                      jan.levine@troutman.com



                                                  3
       Case 2:16-md-02724-CMR Document 1589 Filed 11/10/20 Page 5 of 5




Lead and Liaison Counsel for the End-Payer
Plaintiffs



                                                 /s/ Sheron Korpus
                                                 Sheron Korpus
                                                 KASOWITZ BENSON TORRES LLP
                                                 1633 Broadway
                                                 New York, NY 10019
                                                 Tel: (212) 506-1700
                                                 skorpus@kasowitz.com

                                                 /s/ Devora W. Allon
                                                 Devora W. Allon
                                                 KIRKLAND & ELLIS LLP
                                                 601 Lexington Avenue
                                                 New York, NY 10022
                                                 Tel: (212) 446-5967
                                                 devora.allon@kirkland.com

                                                 /s/ Chul Pak
                                                 Chul Pak
                                                 WILSON SONSINI GOODRICH & ROSATI, PC
                                                 1301 Avenue of the Americas, 40th Fl.
                                                 New York, NY 10019
                                                 Tel: (212) 999-5800
                                                 cpak@wsgr.com

                                                 /s/ Sarah F. Kirkpatrick
                                                 Sarah F. Kirkpatrick
                                                 WILLIAMS & CONNOLLY, LLC
                                                 725 Twelfth Street, N.W.
                                                 Washington, D.C. 20005
                                                 Tel: (202) 434-5958
                                                 skirkpatrick@wc.com

                                                 Defendants’ Liaison Counsel




                                             4
